Banke, Presiding Judge.
The trial court granted a motion by the appellees to strike the appellants’ answer based on the appellants’ failure to appear at a calendar call. The appellants thereafter moved to set aside this order; however, because they also failed to appear at the hearing scheduled on that motion, it was denied. The appellants then filed a second motion to set aside the order striking their answer. That motion was also denied, and this direct appeal followed. Held:
It is clear from the record that no final judgment has ever been entered in this case. Indeed, it appears that at the time this appeal was filed, a hearing was pending on the issue of damages. To appeal an interlocutory order, a certificate of immediate review must be obtained from the trial court and an application for appeal filed with the appropriate appellate court. OCGA § 5-6-34 (b). There having been no compliance with these procedures, it follows that this appeal must be dismissed. See Ga. American Ins. Co. v. Mills, 183 Ga. App. 707 (359 SE2d 697) (1987).

Appeal dismissed.


Birdsong, C. J., and Beasley, J., concur.